Title: Enclosure: Joshua Dodge to John Steele, 9 November 1819
From: Dodge, Joshua
To: Steele, John


						
							 Sir
							
								Marseilles
								9 Nov 1819
							
						
						Agreeable to the orders of Thomas Jefferson Esqr late President of the United States of America, I take the liberty of addressing to your care three cases wine of Bellet which you will oblige me by forwarding immediately on receiving, to Mr Jefferson at Monticello—Should the ice prevent the Emma Matilda from arriving at Philadelphia you will oblige me by giving, immediately, directions to the Collector of the Port where She may arrive, to  have Said wine forwarded on as Soon as possible to Monticello. I enclose Bill of Lading of Same & offering you my Services in this place I remain Your Most
						
							Obedt Servt
							Signed JoshA Dodge
						
					